Citation Nr: 1810349	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 270	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 20, 1951 to March 20, 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a left foot condition.  The Veteran timely appealed.

In August 2016, the Board remanded this matter to the RO for further development.  After finding that there had not been substantial compliance with the remand directives, in August 2017, the Board remanded this matter a second time for further development.

The requested development has now been completed, and the matter returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a left foot disorder that had its clinical onset in service or is otherwise related to his period of active service, including on the basis of aggravation.


CONCLUSION OF LAW

The Veteran does not have a left foot disorder that was incurred or aggravated in service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in November 2011 and August 2013, that informed the Veteran of what evidence was needed to establish the benefit sought, what VA would do or had done, and what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notices to the Veteran is harmless because of the thorough and informative notice provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment records from both private and VA treatment providers.  Also of record are VA examinations conducted in August 2015, October 2016 and August 2017 concerning the Veteran's claimed foot disorder. 

In light of the foregoing, the Board concludes that VA's duties to the Veteran have been fulfilled as to the issue decided herein.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Legal Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  Id. at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2017) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Veteran contends that his current left foot disorder, diagnosed as contractures of the left ankle and foot joints, as well as hammer toes deformities of the left foot, is the result of aggravation of his left foot disorder during his military service.  Specifically, the Veteran states that he injured his left foot in a logging accident at the age of 15; that he aggravated this left foot injury during training in the military; and, that he was medically discharged because of the aggravated left foot injury. 

Veterans are presumed sound except as to conditions noted at entry into service.  38 U.S.C. § 1111 (2012).  When an entrance examination has been conducted and is unavailable, the veteran is presumed sound.  Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  

Here, it appears that the Veteran's entrance examination was lost or destroyed.  Consequently, his left foot is presumed to have been sound at entry into service.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's left foot disorder existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then the claim becomes one for service connection based on incurrence of disability in service.  

Service treatment records could not be located.  An October 2013 letter from the National Personnel Records Center (NPRC) states a clinical (inpatient) record search for Naval Training Center Medical Dispensary records (1951) was negative.  However, there are military personnel records from 1951 associated with the Veteran's claims file.  A March 1951 Waiver of Rights to a Full and Fair Hearing states the Veteran was suffering from a physical disability, namely, "cicatrix of skin, left ankle, post-traumatic," which existed prior to initial entry into the Naval Service on February 20, 1951; that the Veteran was separated from the Naval Service without further hearing and without disability retirement pay or severance pay and without any compensation whatsoever; and, that with knowledge of the findings of the Board of Medical Survey, the Veteran waives his right to a hearing and requests separation from the Naval Service as soon as possible.  The attached Board of Medical Survey, dated March 13, 1951, states that after 16 days of service, the 18-year-old seaman recruit was admitted to the sick list on March 5, 1951, because of pain, stiffness, and swelling of the left lower leg.  The Board of Medical Survey also states the Veteran reported he sustained a compound fracture to the lower left leg during a logging accident at the age of 15; that 3 months after the injury he was found to have acute osteomyelitis in the region of the fracture with continuous drainage for the next 8 months.  Upon physical examination, the Board of Medical Survey found the Veteran had edema of the medial surface of the left ankle; that the medial aspect of the distal end of the left tibia is roughened, bulbous and tender; and that x-rays of the left ankle revealed the lower end of the tibia is somewhat irregular and slightly enlarged.  It was the opinion of the Board that the Veteran was functionally incapable of performing useful duty during the remainder of his service, and the recommendation was that the Veteran be medically discharged.

Post-service treatment records from the Boise VAMC, Portland VAMC, and private treatment providers are associated with the Veteran's claims file.  Upon review of these records, it is clear that the Veteran continued to report left foot pain, and that he provided a medical history of a logging accident at age 15, followed by aggravation of the left foot injury in service.  However, these records did not contain a medical opinion that specifically addressed aggravation of the Veteran's pre-existing condition while in service.         

A VA examination of the Veteran was conducted in August 2015.  The examiner opined that the Veteran's claimed left foot disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  Development of chronic osteomyelitis from acute osteomyelitis is part of the natural progression of the illness.  The examiner stated further that the examiner is sure that statistically it is much more likely than not, that the Veteran had chronic osteomyelitis developing prior to service, and that it is much more likely than not that the infection recurrence is part of the natural progression.  (As previously mentioned, the Board remanded as this August 2015 VA opinion used the incorrect "more likely than not" standard.)

Another VA medical opinion was obtained in October 2016.  The examiner opined that on a direct service connection basis, the Veteran's claimed left foot disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  On the basis of aggravation of a condition that existed prior to service, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  As rationale, the examiner stated it is less likely than not that the hammertoes or claw foot were aggravated by his service. (As previously mentioned, the Board remanded as this examiner used the term "less likely than not" with respect to whether the Veteran's hammertoes and claw foot were aggravated by service.)
   
Another VA examination of the Veteran was conducted in August 2017.  The examiner opined that the Veteran's claimed left foot disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness.  As rationale, the examiner stated there is clear and unmistakable evidence that the foot condition existed prior to his military service.  He is recorded as stating that the foot injury occurred when 16 years of age.  There is no evidence that the pre-existing condition was aggravated.  The examiner provided additional remarks, stating he [the Veteran] had a history of chronic osteomyelitis, prior to military service. Previous records from October 2016 indicate that he is still capable of falling trees, which requires walking across uneven ground and would expect he is capable of carrying equipment such as a chainsaw. This is several decades after the discharge from military service. Therefore it is difficult to medically explain how his condition has been aggravated beyond its natural progression.    

Upon consideration of the evidence in this case, including the August 2017 VA examination, the Board finds that the Veteran's left foot disorder is not etiologically related to service, and was not aggravated in service.  The August 2017 VA examiner's medical opinion is that the Veteran's left foot disorder was not aggravated beyond its natural progression, and the Board places high probative weight on the August 2017 opinion, as the examiner reviewed the claims file, conducted an in-person examination of the Veteran, and provided a thorough rationale for the opinion.  Moreover, there is no evidence to doubt the credibility of the examiner's opinion, as it is consistent with the opinion of the examiner of the August 2015 VA examination, who also opined the Veteran's claimed left foot disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  Therefore, the criteria for a grant of service connection for a left foot disorder, to include on the basis of aggravation thereof, have not been met.
 
Consideration has also been given to the Veteran's lay statements, including his personal assertion that his left foot disorder was aggravated in service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Aggravation of a foot disorder is not readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis, etiology or aggravation of his claimed left foot disorder have little probative value, and are outweighed by the findings of the August 2017  VA examiner's opinions.

In conclusion, upon consideration of all the evidence of record, including the VA examinations, the Veteran's claimed left foot disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness.  The Board finds that service connection is not warranted.  In sum, the criteria for service connection for a left foot disorder have not been met. The evidence weighs against the Veteran's claim.  Service connection for a left foot disorder must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a left foot order is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


